               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AUGUST RANALLI,                        :
            Petitioner,                :      1:17-cv-1782
                                       :
             v.                        :
                                       :      Hon. John E. Jones III
WARDEN BALTAZADR                       :
            Respondent.                :

                            MEMORANDUM

                                March 29, 2019

      Petitioner August Ranalli (“Petitioner” or “Ranalli”), a federal inmate in the

custody of the Federal Bureau of Prisons (“BOP”) currently serving a sentence of

144 months imprisonment for Conspiracy to Distribute 280 Grams of Cocaine

Base, Cocaine and Heroin, and Distribution of 280 Grams of Cocaine Base,

Cocaine and Heroin, imposed on March 16, 2016, in United States District Court

for the Middle District of Pennsylvania Criminal Case 1:12-CR-310-01, filed the

instant petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241, seeking a

nunc pro tunc designation so that he may receive federal credit while in “pre-trial

detention.” (Doc. 1; Doc. 1-1; Doc. 9-1, pp. 13-22).

      The petition is ripe for disposition and, for the reasons set forth below, the

Court will deny the petition.
I.    BACKGROUND

      On July 11, 2011, Pennsylvania state officials paroled Ranalli from his three

to six-year sentence of imprisonment for Drug, Manufacture/Sale/Deliver or

Possess With Intent, imposed on August 6, 2007, in Court of Common Pleas of

York County Docket No. CR-1997-2007. (Doc. 9-1, p. 1, ¶ 4; pp. 4-6). On

November 29, 2012, Pennsylvania State Police arrested him on charges of

Possession With Intent to Deliver a Controlled Substance in violation of his state

parole. (Id.) He served his state parole violation term from November 29, 2012

through May 24, 2013, his maximum date. (Id. at p. 2, ¶¶ 6, 7). On May 24, 2013,

state officials released him to federal custody pursuant to a federal detainer lodged

on January 15, 2013, lodged as a result of drug charges pending in the United

States District Court for the Middle District of Pennsylvania criminal case 1:12-

CR-310-01. (Id. at p. 2, ¶¶ 6, 7, pp. 6, 13, 14).

      After a finding of guilt at trial, on March 16, 2016, the United States District

Court for the Middle District of Pennsylvania sentenced Ranalli to a term of 144

months of imprisonment, to be served concurrently to any parole revocation

sentence imposed in York County Docket No. CR-1997-2007. (Id. at p. 2, ¶ 8, pp.

16-21). As part of that sentence, the BOP credited Ranalli with a prior custody

credit of 1026 days which encompassed the date upon which he was taken into


                                           2
federal custody pursuant to the federal detainer, May 25, 2013, to the day prior to

the sentencing date, March 15, 2016. (Id. at p. 2, ¶ 11).

       In his BOP administrative appeal, Ranalli set forth the following reason for

appeal: “I am requesting that my time be credited from the date of November 28,

2012 as stated by the federal probation officer at my sentencing hearing. I was

arrested on that date for this federal case and a federal detainer was lodged. The

probation officer specifically stated that I should have credit from my arrest date.”

(Doc. 1-2, p. 3). In response, the BOP denied the appeal concluding that Ranalli’s

“federal sentence had been computed as directed by federal statute and [BOP]

Program Statement 5880.28, Sentence Computation manual (CCCA of 1984).”

(Id. at 2).

II.    DISCUSSION

       A federal habeas court may only extend a writ of habeas corpus to a federal

inmate if he demonstrates that “[h]e is in custody in violation of the Constitution or

laws or treaties of the United States[.]” 28 U.S.C. § 2241(c)(3).

       Ranalli states that he “was informed by the judge and the federal probation

officer that [his] federal sentence would begin from November 29th 2012, the date

of [his] arrest. On March 16, 2016 [he] was sentenced to a 144 month

imprisonment, however the B.O.P. did not fully credit [him] for the time [he]

                                          3
served prior to the imposition of [his] sentence.” (Doc. 1-1, p. 1). He does not

agree with the BOP’s position that he could not receive credit for this time

pursuant to program statement 5880.28 and 18 USC § 3585(b). (Id.) He seeks

credit pursuant to 18 U.S.C. § 3621, and BOP Policy Statement 5160.05,

“Designation of state institution for service of federal service,” which allow the

BOP to designate the state institution as a place of confinement to serve his federal

sentence. (Id.). He requests an order directing the BOP to consider him for a nunc

pro tunc designation. (Doc. 1, p. 8).

      A.     18 U.S.C. § 3585

      Section 3585 provides:

      (a) Commencement of sentence.– A sentence to a term of imprisonment
      commences on the date the defendant is received in custody awaiting
      transportation to, or arrives voluntarily to commence service of
      sentence at, the official detention facility at which the sentence is to be
      served.

      (b) Credit for prior custody.– A defendant shall be given credit toward
      the service of a term of imprisonment for any time he has spent in
      official detention prior to the date the sentence commences—

             (1) as a result of the offense for which the sentence was imposed;
             or

             (2) as a result of any other charge for which the defendant was
             arrested after the commission of the offense for which the
             sentence was imposed;

      that has not been credited against another sentence.
                                          4
18 U.S.C. § 3585. The BOP properly determined that Ranalli’s federal sentence

commenced on March 16, 2016, the date of imposition. See 18 U.S.C. § 3585(a).

The BOP also properly granted him 1026 days of prior custody credit between

May 25, 2013, the date he was transferred to federal custody, and March 15, 2016,

the last day before the imposition of his federal sentence. See 18 U.S.C. § 3585(b).

It appears that Ranalli has been afforded all credit due pursuant to 18 U.S.C. §

3585, and that no relief is warranted. The petition will be denied to the extent that

Ranalli seeks relief pursuant to 18 U.S.C. § 3585.

      B. 18 U.S.C. § 3621(b)

      The issue of a nunc pro tunc designation pursuant to 18 U.S.C. § 3621(b),

appears unresolved at the administrative level. Under 18 U.S.C. § 3621, the BOP

has the authority to nunc pro tunc designate the place of confinement for a

prisoner’s federal sentence. Prisoners are entitled to have their requests for nunc

pro tunc designation examined by the BOP utilizing the factors listed in § 3621(b).

Barden v. Keohane, 921 F.2d 476, 478 (3d Cir. 1990); Harris v. Zickefoose, 511 F.

App’x 135, 137 (3d Cir. 2013). Notably, the BOP is afforded “wide discretion” in

consideration of such an application. Barden, 921 F. 2d at 482-83).

      There is no mention of, or reference to, a nunc pro tunc designation

contained in the administrative appeal document Ranalli attached to his petition.
                                          5
(Doc. 1-1, p. 3). Nor is the anything contained in the record before the Court that

demonstrates that Ranalli applied for a nunc pro tunc designation or placed the

BOP on notice of his intention to seek such a designation. (Doc. 1-2, p. 3). The

issue is therefore prematurely before the Court. Therefore, this portion of the

petition for writ of habeas corpus will denied without prejudice to Ranalli’s right to

seek a nunc pro tunc designation pursuant to 18 U.S.C. § 3621(b) in accordance

with applicable BOP administrative procedures.

III.   CONCLUSION

       For the reasons set forth above, the petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 will be denied.

             A separate Order will enter.
